— Judgment, Supreme Court, New York County (Myriam J. Altman, J.), entered October 30, 1990 which granted petitioner’s application to modify an arbitration award insofar as it awarded punitive damages, unanimously affirmed, without costs and disbursements.
Respondent sets forth no compelling reason for this court to depart from the long-standing rule in this State that "[a]n arbitrator has no power to award punitive damages, even if agreed upon by the parties [citation omitted].” (Garrity v Lyle Stuart, Inc., 40 NY2d 354, 356.) While Federal distrust of arbitration in the area of securities law has substantially eroded (see, Shearson/American Express v McMahon, 482 US 220), and the Federal Arbitration Act (9 USC § 1 et seq.) has *447placed arbitration agreements upon the same footing as other contracts (id.), such agreements nevertheless remain subject in New York to the overriding public policy against an award of punitive damages by an arbitrator. Concur — Murphy, P. J., Carro, Ellerin and Smith, JJ.